                   Case 19-12122-KG             Doc 332       Filed 10/28/19         Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       )   Case No. 19-12122 (KG)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket Nos. 17 & 103

             FINAL ORDER (I) AUTHORIZING THE DEBTORS
  TO PAY PREPETITION CLAIMS OF (A) CRITICAL VENDORS, (B) FOREIGN
VENDORS, AND (C) 503(B)(9) CLAIMANTS, AND (II) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of a final order (this “Final Order”) (a) authorizing the

Debtors to pay prepetition claims held by certain (i) Critical Vendors, (ii) Foreign Vendors, and

(iii) 503(b)(9) Claimants, in an amount not to exceed the Final Order Cap, and (b) granting related

relief, all as more fully set forth in the Motion; and upon the First Day Declaration and the

Goulding Vendor Declaration and the Goulding Supplemental Vendor Declaration; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and the



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
2     Capitalized terms used but not defined herein have the meanings given to such terms in the Motion.
              Case 19-12122-KG         Doc 332       Filed 10/28/19    Page 2 of 10



Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate and no other notice need be provided, except as set forth herein; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted on a final basis as set forth herein.

       2.      The Debtors are authorized, but not directed, in the reasonable exercise of their

business judgment, to pay all or part of, on a case-by-case basis, the Obligations, in an aggregate

amount not to exceed $100 million, broken down as follows:

                           Claim                                      Amount

        Critical Vendors Claims                        $14 million

        Foreign Vendors Claims                         $24 million

        503(b)(9) Claims                               $62 million


       3.      For any individual payments greater than $1 million on account of the Obligations

(the “Proposed Payment”):

               a.      the Debtors shall provide notice to the official committee of unsecured
                       creditors’ (the “Committee”) professionals, on a professional’s eyes only
                       basis, three (3) business days prior to disbursing any such Proposed
                       Payment;

               b.      the Committee’s professionals shall have until 5:00 p.m. prevailing Eastern
                       Time on the third business day after receipt of the notice of the Proposed
                       Payment to review the Proposed Payment (the “Payment Review Period”)
                       and notify the Debtors in writing, which may be by electronic mail, of any
                       issues (the “Issues”) with respect to the Proposed Payment;
                                                 2
              Case 19-12122-KG         Doc 332       Filed 10/28/19   Page 3 of 10



               c.     if the Committee does not notify the Debtors of any Issues by the expiration
                      of the Payment Review Period, or if the Committee consents to the Proposed
                      Payment before expiration of the Payment Review Period, the Debtors shall
                      be permitted to make the Proposed Payment, subject to the terms of this
                      Final Order;

               d.     if the Committee timely notifies the Debtors of any Issue with respect to the
                      Proposed Payment (thereafter, a “Questioned Payment”) prior to the
                      expiration of the Payment Review Period, then the Debtors shall not make
                      the Proposed Payment, and the Debtors and the Committee shall attempt to
                      resolve the Issues surrounding such Questioned Payment consensually.
                      If no consensual resolution is reached by the date that is three (3) business
                      days following delivery of notice of an Issue (the “Resolution Date”), the
                      Committee may file a formal objection on the docket (under seal or in
                      redacted form) and any such objection shall be resolved by the Court at a
                      hearing to be scheduled at the Court’s earliest convenience; provided,
                      however that nothing herein shall be interpreted as shifting the burden of
                      proof with respect to establishing support for the approval of any such
                      Proposed Payment. If the Committee fails to object within two (2) business
                      days of the Resolution Date, the Debtors shall be authorized to make the
                      Proposed Payment without further Court Order.

       4.      Notwithstanding anything to the contrary in this Final Order, the Debtors are not

authorized to pay any Critical Vendor Claims that are bound by an executory contract to continue

to supply goods or services to the Debtors, except for (i) the Critical Vendor Claims contemplated

to be paid pursuant to the Prepetition Vendor Agreements and (ii) 503(b)(9) Claims which, for the

avoidance of doubt, the Debtors shall be authorized to pay pursuant to this Final Order subject to

the Final Order Cap; provided, however, that if the Debtors deem it necessary to make a prepetition

payment to a Critical Vendor who is a party to an executory contract to avoid material harm to the

Debtors’ estates, the Debtors are authorized to make such a payment provided that the Debtors

shall, within 20 business days of making such a payment, file an adversary proceeding or motion

seeking enforcement of this Final Order and disgorgement of the payment. Notwithstanding

anything contained herein to the contrary, any Critical Vendor who is a party to an executory

contract with the Debtors and receives a postpetition payment from the Debtors for prepetition

debt shall be subject to a disgorgement proceeding before this Court; provided further, that no

                                                 3
                Case 19-12122-KG             Doc 332        Filed 10/28/19        Page 4 of 10



affiliate (as that term is defined in section 101(2) of the Bankruptcy Code) of a Debtor may be

considered a Critical Vendor.

        5.       For the avoidance of doubt, payment of the Obligations may be made either

(a) directly to the Critical Vendors, Foreign Vendors, or 503(b)(9) Claimants or (b) to the

applicable Factor.3

        6.       The Debtors are authorized, as applicable, to (i) assume the Prepetition Vendor

Agreements, substantially in the form attached to the Motion as Exhibit C, (ii) assume the

Prepetition Vendor Agreements as amended by the Vendor Support Agreements, or (iii) enter into

the Vendor Support Agreements. For the avoidance of doubt, payments made pursuant to the

Prepetition Vendor Agreements shall be subject to the caps set forth in this Final Order.

        7.       The Debtors are authorized, but not directed, to use their commercially reasonable

efforts to obtain from any Critical Vendor, Foreign Vendor, or Factor, as a prerequisite to obtaining

payment pursuant to this Final Order, written acknowledgement of its obligation to continue

providing services to the Debtors on Customary Trade Terms, substantially in the form attached

to the Motion as Exhibit D (the “Vendor Support Agreement”), which shall require, among other

things, that the Customary Trade Terms shall be no less favorable than the most favorable trade

terms provided by the Critical Vendor, Foreign Vendor, or Factor to the Debtors in the three



3   Factors, as defined herein, shall mean: (i) those factors that, prior to the Petition Date, purchased accounts
    receivable solely from the Debtors’ Critical Vendors, Foreign Vendors, or 503(b)(9) Claimants, thereby giving
    rise to a Critical Vendor Claim, Foreign Vendor Claim, or 503(b)(9) Claim, as applicable, held by the applicable
    Factor against the Debtor; or (ii) those factors that hold a letter of credit from JPMorgan Chase Bank, N.A.
    (“JPMorgan”), the Debtors’ DIP ABL Agent (as defined in the DIP Motion) as security for their Financial
    Accommodations, which, upon presenting such letter of credit for payment on account of a Factor Client Vendor
    claim, Critical Vendor Claim, Foreign Vendor Claim, or 503(b)(9) Claim, would require the Debtors to reimburse
    JPMorgan pursuant to any order entered authorizing the relief in the Debtors’ Motion Seeking Entry of Interim
    and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to
    Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status,
    (IV) Granting Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying the Automatic Stay,
    (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 24] (the “DIP Motion”).


                                                        4
              Case 19-12122-KG          Doc 332       Filed 10/28/19    Page 5 of 10



months prior to the Petition Date; provided, however, that such payment shall not prejudice the

Debtors’ right to challenge, as a violation of the automatic stay or otherwise, a Critical Vendor’s,

Foreign Vendor’s, or Factor’s refusal to provide postpetition goods or services on Customary

Trade Terms; provided further that the Debtors’ failure to request such an acknowledgment shall

not be, and shall not be deemed to be, a waiver of the Debtors’ rights hereunder.

       8.      The form Vendor Support Agreement, attached to the Motion as Exhibit D, is

approved; provided, however, that the Debtors are authorized to modify the Vendor Support

Agreement if a particular situation so requires. For the avoidance of doubt (and notwithstanding

anything to the contrary in a Vendor Support Agreement or Prepetition Vendor Agreement), a

Critical Vendor, Foreign Vendor, or Factor shall have no obligation to continue to provide goods

or services to the Debtors following: (a) the conversion of the chapter 11 cases to cases under

chapter 7 of the Bankruptcy Code; (b) the announcement of a liquidation of the Debtors or

cessation of the Debtors’ business operations; or (c) a default under any of the Debtors’

debtor-in-possession financing facilities that results in the Debtors losing access to funds available

under any such facility.

       9.      The Debtors are authorized, but not directed, in their reasonable business judgment,

to pay the Obligations, in whole or in part, upon such terms and in the manner provided in this

Final Order; provided, however, that if any Critical Vendor, Foreign Vendor, or Factor accepts

payment hereunder and does not continue supplying goods or services to the Debtors in accordance

with the Customary Trade Terms, then: (a) the Debtors may seek to cause such Critical Vendor,

Foreign Vendor, or Factor to repay payments made to it on account of its prepetition claim to the

extent that such payments exceed the postpetition amounts then owing to such Critical Vendor,

Foreign Vendor, or Factor; (b) upon recovery by the Debtors, any prepetition claim of such party



                                                  5
               Case 19-12122-KG        Doc 332       Filed 10/28/19    Page 6 of 10



shall be reinstated as if the payment had not been made; and (c) if there exists an outstanding

postpetition balance due from the Debtors to such party, the Debtors may seek to recharacterize

and apply any payment made pursuant to the relief requested by the Motion to such outstanding

postpetition balance and the Debtors may take appropriate steps to cause such supplier or vendor

to repay to the Debtors such paid amounts that exceed the postpetition obligations then outstanding

without the right of any setoffs, claims, provisions for payment of any claims, or otherwise;

provided, that nothing in this paragraph shall prevent or restrict a party from challenging the

Debtors’ determination with respect to such payment and any dispute between the Debtors and

such party with respect to such payment shall be resolved by the Bankruptcy Court on an expedited

basis.

         10.   Nothing herein shall impair or prejudice the Committee’s rights, which the

Committee expressly reserves, to object to any payment to a Critical Vendor that is an insider

(as such term is defined in section 101(31) of the Bankruptcy Code), or an affiliate of an insider,

of the Debtors. To the extent the Debtors intend to make a payment to a Critical Vendor that is an

insider or an affiliate of an insider of the Debtors, the Debtors shall provide three (3) business

days’ advance notice to, and opportunity to object by, the Committee; provided, that if the

Committee objects to the payment, the Debtors shall not make such payment without further order

of the Court or written consent from counsel to the Committee.

         11.   Nothing herein shall impair or prejudice the Debtors’ or the Committee’s ability to

contest, in their sole discretion, the extent, perfection, priority, validity, or amounts of the

Obligations. The Debtors and the Committee do not concede that any claims satisfied pursuant to

this Final Order are valid, and the Debtors and the Committee expressly reserve all rights to contest




                                                 6
                Case 19-12122-KG        Doc 332           Filed 10/28/19   Page 7 of 10



the extent, validity, or perfection or to seek the avoidance of all such liens or the priority of such

claims.

          12.   Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the

Debtors’ or any other party in interest’s rights to dispute any particular claim on any grounds;

(c) a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in the Motion or this Final Order; (e) except as

specifically provided for in this Final Order, a request or authorization to assume any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the

Debtors’ or any other party in interest’s rights under the Bankruptcy Code or any other applicable

law; or (g) a concession by the Debtors or any other party in interest that any liens (contractual,

common law, statutory, or otherwise) satisfied pursuant to the Motion or this Final Order are valid

and the Debtors and all other parties in interest expressly reserve their rights to contest the extent,

validity, or perfection, or to seek avoidance of all such liens. Any payment made pursuant to this

Final Order should not be construed as admission as to the validity, priority, or amount of any

particular claim or a waiver of the Debtors’ or any other party in interest’s rights to subsequently

dispute such claim.

          13.   Notwithstanding anything to the contrary contained herein, any payments made or

to be made by the Debtors under this Final Order, and any authorization contained in this Final

Order, shall be in compliance with, and shall be subject to, any applicable budget and/or cash

collateral authorization requirements set forth in any order approving the Debtors’ postpetition

financing facilities and/or use of cash collateral.



                                                      7
              Case 19-12122-KG         Doc 332       Filed 10/28/19   Page 8 of 10



       14.     Notwithstanding anything to the contrary herein, the Debtors are authorized to

provide a waiver of causes of action existing as of the Petition Date against the Factors under

chapter 5 of the Bankruptcy Code; provided, however, that with respect to any proposed waiver of

chapter 5 causes of action existing as of the Petition Date to be provided to a Factor (a “Proposed

Waiver”):

               a.     the Debtors shall notify the Committee professionals before granting such
                      waiver (the “Notice of Proposed Waiver”), with such Notice of Proposed
                      Waiver to include evidence demonstrating why the waiver is appropriate
                      (including evidence supporting the Debtors’ assessment of whether there
                      exist any causes of actions to be waived or defenses to such causes of
                      action). The Committee professionals shall have until 5:00 p.m. prevailing
                      Eastern Time on the third business day after receipt of the Notice of
                      Proposed Waiver to review the Proposed Waiver (the “Proposed Waiver
                      Review Period”) and notify the Debtors in writing, which may be by
                      electronic mail, of any issues (the “Waiver Issues”) with respect to the
                      Proposed Waiver;

               b.     if the Committee professionals do not notify the Debtors of any Waiver
                      Issues by the expiration of the Proposed Waiver Review Period, or if the
                      Committee professionals consent to the Proposed Waiver before expiration
                      of the Proposed Waiver Review Period, the Debtors shall be permitted to
                      grant the Proposed Waiver, subject to the terms of this Final Order;

               c.     if the Committee professionals timely notify the Debtors of any Waiver
                      Issue with respect to any Proposed Waiver (thereafter, a
                      “Questioned Waiver”) prior to the expiration of the Proposed Waiver
                      Review Period, then the Debtors shall not grant the Questioned Waiver, and
                      the Debtors and the Committee professionals shall attempt to resolve the
                      Waiver Issues surrounding such Questioned Waiver consensually. If no
                      consensual resolution is reached by the date that is ten (10) business days
                      following delivery of notice of a Waiver Issue (the “Waiver Resolution
                      Date”), the Committee may file a formal objection on the docket and any
                      such objection shall be resolved by the Court at a hearing to be scheduled
                      at the Court’s earliest convenience; provided, however, that nothing herein
                      shall be interpreted as shifting the burden of proof with respect to
                      establishing support for the approval of any such waiver. If the Committee
                      fails to object within two (2) business days of the Waiver Resolution Date,
                      the Debtors shall be authorized to grant the Proposed Waiver without further
                      Court Order.




                                                 8
              Case 19-12122-KG         Doc 332       Filed 10/28/19    Page 9 of 10



       15.     The Debtors shall provide a weekly report of all payments made to Critical Vendors

on account of Critical Vendor Claims to the Committee professionals.

       16.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented

for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Final Order

without a duty of further inquiry and without liability for following the Debtors’ instructions.

       17.     The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the Obligations.

       18.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       19.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.




                                                 9
             Case 19-12122-KG         Doc 332     Filed 10/28/19      Page 10 of 10



       20.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order in accordance with the Motion.

       21.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.




      Dated: October 28th, 2019                 KEVIN GROSS
      Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
